DISSENTING STATEMENT BY
McEwen, P.J.E.:
¶ 1 While the Opinion of the Majority reflects a careful analysis and provides a perceptive expression of position, I am unable to join in the view that the denial of the fundamental constitutional right to counsel is interlocutory. See: Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963); Commonwealth ex rel. O’Lock v. Rundle, 415 Pa. 515, 204 A.2d 439 (1964). The thought occurs that if, upon remand, appellant seeks and is denied in forma pauperis status, that Order is appealable, Grant v. Blaine, 582 Pa. 1, 868 A.2d 400 (2005), and the trial in this case will be further delayed. More essentially, however, I am simply unable to compel a defendant to proceed to trial without providing him representation, since I am convinced that any conviction which follows will be overturned upon appeal. See: Commonwealth v. Barnette, 445 Pa. 288, 285 A.2d 141 (1971).